Filed 12/18/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 250







In the Interest of Raymond J. Voisine 



Jonathan Byers, Special Assistant 

State’s Attorney, 		Petitioner and Appellee



v.



Raymond J. Voisine, 		Respondent and Appellant







No. 20120325







Appeal from the District Court of Sheridan County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Jonathan R. Byers, Special Assistant State’s Attorney, Office of Attorney General, 600 E. Boulevard Ave., Bismarck, N.D. 58505-0040, for petitioner and appellee.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for respondent and appellant.

Interest of Voisine

No. 20120325



Per Curiam.

[¶1]	Voisine appeals from a trial court order denying his request for discharge from commitment as a sexually dangerous individual.  Voisine argues the trial court erred in finding he has a congenital or acquired condition manifested by a mental, physical, or sexual disorder; is likely to engage in further acts of sexually predatory conduct; and has serious difficulty controlling his behavior.  We conclude the trial court’s order is supported by clear and convincing evidence, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Dale V. Sandstrom

Daniel J. Crothers

Carol Ronning Kapsner